DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, lines 12-13, it is unclear which wall “the wall of the hidden part” is referring to since the hidden part is said to be delimited by two “opposing walls”. Based on Fig. 3 of the drawings, it is assumed that claim 1 only requires that a protuberance be formed locally on one of the walls of the hidden part and not a specific wall of the hidden part. Accordingly, for examination purposes, “the wall of the hidden part” in claim 1 lines 12-13 will be read as “one of the walls of the hidden part.” 
In claim 1, line 11, it is unclear whether “an evolving cut” is intended to introduce another evolving cut or is intended to refer to the “at least one evolving cut” previously introduced in claim 1. Based on Fig. 1 of the drawings, it is assumed that “an evolving cut” is intended to refer to the at least one evolving cut introduced earlier in the claim. the at least one evolving cut.” 
Claim 1 introduces “a connecting region” (singular) in line 11. It is noted that claim 1 later recites that a protuberance is formed in at least 50% of “the connecting regions” (plural). It is unclear whether claim 1 is intended to introduce only one connecting region or multiple connecting regions. Based on Fig. 1 of the drawings, it is assumed that claim 1 is intended to introduce multiple connecting regions. Therefore, for examination purposes, “a connecting region” in line 11 will be read as “connecting regions.”  
Claims 2-7 are also rejected due to their dependence on rejected claim 1. 
In claim 4, lines 2-3, it is unclear what “the opening onto the hidden part” is referring to, and therefore, it is unclear how the protuberance has a transverse cross section at least equal to 20% of the cross-sectional area of the hidden part. Based on paragraph [0023] and Fig. 3, it is assumed that claim 4 requires that the protuberance is formed in such a way that, in a transverse cross section at the connecting region with one of the grooves, the space not occupied by the protuberance in the hidden part is at least equal to 20% of the cross-sectional area of the entire hidden part. However, clarification of the wording of claim 4 is still required. 
Claim 6 recites the limitation “the groove” (singular) in line 2. It is noted that “a plurality of grooves” (plural) are introduced in claim 1. Therefore, it is unclear if claim 6 requires that a bridge of material is formed in only one of the plurality of grooves, all of the plurality of grooves, or at least one of the plurality of grooves. For examination purposes, it is assumed that claim 6 only requires that a bridge of material is formed in at least one of the grooves.”
For claims 1-7, appropriate correction is required in order to overcome the indefiniteness rejections. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2015/0231928) (Sato) in view of Guichon (US 2014/0130950). 
Regarding claim 1, Sato discloses a tread (2) having, when new, a tread surface (see Fig. 2). It is noted that the claims are directed to a tread and not the intended use of the tread. Consequently, the limitations in claim 1 stating “for a heavy-duty vehicle tire” and “intended to come into contact with a roadway during running” are considered to be merely intended use and, therefore, do not require additional structure not present 

    PNG
    media_image1.png
    1203
    980
    media_image1.png
    Greyscale

Modified Figure 7, Sato


    PNG
    media_image2.png
    477
    643
    media_image2.png
    Greyscale

Modified Figure 4C, Guichon

    PNG
    media_image3.png
    901
    989
    media_image3.png
    Greyscale

Modified Figure 1, Guichon

    PNG
    media_image4.png
    558
    1091
    media_image4.png
    Greyscale

Modified Figure 4B, Guichon
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the evolving cut and sipe as disclosed by Sato to include the hidden part and the protuberance as taught by Guichon because they would have had a reasonable expectation that doing so would lead to a further improvement of the wet and snow traction of the tread without unacceptably decreasing the rigidity of the tread. 
Regarding claim 2, modified Sato discloses all of the limitations as set forth above for claim 1. Guichon teaches that the protuberance (Guichon: 423) is formed in each connecting region of the tread (Guichon: 100) (Guichon: see Fig. 4A). Therefore, because modified Sato includes the teachings from Guichon regarding the protuberance, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato such that the protuberance is formed in each connecting region of the tread. 


    PNG
    media_image5.png
    533
    643
    media_image5.png
    Greyscale

Modified Figure 4C, Guichon
	Regarding claim 4, modified Sato discloses all of the limitations as set forth above for claim 1. Guichon teaches that the protuberance (Guichon: 423) is formed in such a way that, in a cross section (Guichon: see Fig. 4D) at the connecting region, the space not occupied by the protuberance (Guichon: 423) in the hidden part (Guichon: 410) is equal to about 50% of the cross sectional area of the hidden part (Guichon: 410) (Guichon: see Fig. 4D), suggesting the limitation in claim 4 that the space not occupied by the protuberance in the hidden part is at least equal to 20% of the cross-sectional area of the hidden part. Therefore, because modified Sato includes the teachings from Guichon regarding the protuberance, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato such that, in a transverses cross section, the space not occupied by the protuberance in the hidden part is at least equal to 20% of the cross-sectional area of the hidden part. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2015/0231928) (Sato) in view of Guichon (US 2014/0130950) as applied to claim 1 above, and further in view of Miyazaki et al. (US 2010/0084062) (Miyazaki). 
Regarding claim 5, modified Sato discloses all of the limitations as set forth above for claim 1. Modified Sato further discloses that each protuberance comprises lateral parts extending on each side of the connecting region (see Modified Figure 4B below). Modified Sato fails to disclose, however, that these lateral parts form parts of variable thickness so as to limit the disruption to flow in the hidden part of the evolving cut. 

    PNG
    media_image6.png
    558
    998
    media_image6.png
    Greyscale

Modified Figure 4B, Guichon
	Miyazaki teaches a similar tread (see Fig. 1) comprising an evolving cut (5) wherein protuberances (see Modified Figure 5C below) are formed. Miyazaki further teaches that each protuberance comprises lateral parts of variable thickness (see Modified Figure 5C below). Miyazaki further teaches that this configuration allows for an increased water removal effect ([0029]). 

    PNG
    media_image7.png
    564
    523
    media_image7.png
    Greyscale

Modified Figure 5C, Miyazaki
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lateral parts of each protuberance as disclosed by modified Sato to have variable thickness as taught by Miyazaki because they would have had a reasonable expectation that doing so would lead to an increased water removal effect, particularly in limiting the disruption to flow in the hidden part of the evolving cut. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2015/0231928) (Sato) in view of Guichon (US 2014/0130950) as applied to claim 1 above, and further in view of Heinhaupt (WO 2016/110348 with English Machine Translation). 
Regarding claim 6, modified Sato discloses all of the limitations as set forth above for claim 1. Modified Sato fails to disclose, however, a bridge of material formed in at least one of the grooves and open onto the tread surface, the bridge of material having a height Hp comprised between 30% and 70% of the depth Pg of the open groove and a length Lp measured in the direction of the open groove which is at most equal to 75% of the length Lr of said open groove. 
Heinhaupt teaches a similar tread (see Fig. 1) comprising a bridge of material (7) formed in an open groove (3) having a height Hp (h1) comprised between 40% and 70% of the depth Pg of the open grooves (3) ([0030]), overlapping with the claimed range of between 30% and 70%. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Heinhaupt further teaches that the bridge of material (7) has a length Lp measured in the direction of the open groove (3) (see Fig. 1) which is less than 75% of the length Lr of said open groove (3) (see Fig. 1), suggesting the claim limitation that a length Lp is at most equal to 75% of the length Lr of said open groove. Heinhaupt further teaches that this bridge of material (7) improves the stability of the tread, especially under high loads ([0006]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tread . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2015/0231928) (Sato) in view of Guichon (US 2014/0130950) as applied to claim 1 above, and further in view of Audigier et al. (US 2012/0227883) (Audigier). 
Regarding claim 7, modified Sato discloses all of the limitations as set forth above for claim 1. Modified Sato further discloses at least one evolving cut (see Modified Figure 7 above) comprising a hidden part (Guichon: 410). Modified Sato fails to disclose, however, that the hidden part is wavy in the direction of the thickness of the tread. 
Audigier teaches a similar tread (10) wherein at least one evolving cut (2) comprises a hidden part (22) which is wavy in the direction of the thickness of the tread (10) (see Fig. 1; [0088]). Audigier further teaches that this configuration allows for the same or better safety performance of the tread in terms of water clearance regardless of the level of tread wear while improving the tread performance in terms of service life to wear ([0016]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified hidden part of the evolving cut disclosed by modified Sato to be wavy in the direction of the thickness of the tread because they would have had a reasonable expectation that doing so would lead to an improved performance of the tread in terms of service life to wear while maintaining the safety performance of the tread in terms of water clearance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C DYE/Primary Examiner, Art Unit 1749